DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-20 is objected to because of the following informalities: 
Claim 1 recites “a system for enhancing sound provided by …” which should be -- a system for enhancing a sound provided by …--. Similarly, the recited “acoustically cancelling  speaker crosstalk, and enveloping the listener with three-dimensional stereo surround sound” which should be along the ground” which should be -- acoustically cancelling a speaker crosstalk, and enveloping the listener with a three-dimensional stereo surround sound”. Claims 2-16 are objected due to the dependencies to claim 1.
Claim 17 is objected for the at least similar reasons as described in claim 1 above since claim 17 recites the similar deficient features as recited in claim 1. Claim 18 is objected due to the dependency to claim 17.
Claim 19 is objected for the at least similar reasons as described in claim 1 above since claim 19 recites the similar deficient features as recited in claim 1. Claim 20 is objected due to the dependency to claim 19.
Claim 13 further recites “a first sound reflector that … the sound reflector … to reflect sound emitted by …” and “a second sound reflector that … the sound reflector … to reflect sound emitted by …” which should be --a first sound reflector that … the first sound reflector … to reflect a sound emitted by …-- and --a second sound reflector that … the second sound reflector … to reflect a sound emitted by …”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771897 B2 in view of reference Brown (US 5532438 A). The claims 1, 17, 19 in the conflicting patent US 10771897 B2 teaches all the elements of claims 1, 17, 19 of the instant application, except wherein the first portion Brown teaches an analogous field of endeavor by disclosing a structure having a first portion and a second portion (a half spherical dome in fig. 2, a portion of each of one-fourths of the half spherical dome is dedicated for reflecting sound from either a speaker 14a or a speaker 14b to a listener’s ear side 18b or 18a in figs. 1-2), and the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed (the spherical shaped to allow a sound channel 16a produced by the speaker 14a is focused by dome 12 at location 18b in the region about left ear of listener 18, while the sound channel 16b produced by the speaker 14b is focused by dome 12 at location 18a in the region about the right ear of the listener 18 for obtaining a pure stereo sound with no blurring, col 2, ln 29-60, col 3, ln 21-40) for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied wherein the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed, as taught by Brown, to the shape of the first portion and the second portion, as taught by claims 1, 17, 19 of U.S. Patent No. 10771897 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-20 of the U.S. Patent No. 10771897 B2 with claims 1-20 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 10771897 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first 

2. The system of claim 1, wherein the enclosure comprises a positioning system including two or more points that correspond to one or more locations. 

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 


4. The system of claim 3, further comprising a speaker positioning system including two or 

5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion. 


6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations. 

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations. 









8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the extension of the second portion 

9. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body. 

10. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed. 



11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the first portion and the second portion are symmetrical. 



14. The system of claim 13, wherein the sound reflector is at last one of angled or curved in one or more symmetrical locations. 

15. The system of claim 13, wherein the structure and the first sound reflector and the second sound reflector are integrally formed and define a single unitary body. 
15. The system of claim 13, wherein the structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body. 

16. The system of claim 1, further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position. 





18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 


19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and a structure, defining: a first portion of an enclosure relative to the first speaker driver 

20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the structure.



    2. The system of claim 1, wherein the oblong enclosure is elongated and has a width that is longer than a length thereof. 
 

   3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 
 
   4. The system of claim 3, further comprising a speaker positioning system including two or 

    5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion. 

    6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 

    7. The system of claim 1, wherein the first portion is curved to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs sound toward the listener via the reflection; wherein the second portion is curved to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs sound toward the listener via the reflection. 

    8. The system of claim 1, wherein the first portion is curved outwardly, away from a center of the oblong enclosure in at least one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs sound toward the listener via the reflection; wherein the second portion is curved outwardly, away from the center of the oblong enclosure in at least one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver; wherein the 



    9. The system of claim 1, wherein the structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 


    10. The system of claim 1, wherein the structure comprises a first panel and a second panel not integrally formed with the first panel, wherein one or more areas of the first panel comprises the first portion and one or more areas of the second panel comprises the second portion. 

    11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 

    12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters. 














    14. The system of claim 13, wherein the sound reflector is curved. 


    15. The system of claim 13, wherein the structure and the sound reflector are integrally formed and define a single unitary body. 






    16. The system of claim 1, further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position. 



    18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 

    19. An audio system, comprising: a first speaker driver and a second speaker driver; a structure, the structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound 



    20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the panel structure. 


Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10149058 B2 in view of reference Brown (US 5532438 A). The claims 1, 17, 19 in the conflicting patent US 10149058 B2 teaches all the elements of claims 1, 17, 19 of the instant application, except wherein the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is Brown teaches an analogous field of endeavor by disclosing a structure having a first portion and a second portion (a half spherical dome in fig. 2, a portion of each of one-fourths of the half spherical dome is dedicated for reflecting sound from either a speaker 14a or a speaker 14b to a listener’s ear side 18b or 18a in figs. 1-2), and the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed (the spherical shaped to allow a sound channel 16a produced by the speaker 14a is focused by dome 12 at location 18b in the region about left ear of listener 18, while the sound channel 16b produced by the speaker 14b is focused by dome 12 at location 18a in the region about the right ear of the listener 18 for obtaining a pure stereo sound with no blurring, col 2, ln 29-60, col 3, ln 21-40) for benefits of achieving an improvement of the performance by providing a pure stereo sound, i.e., two sound sources to two ears with no mixing of the sound sources at each of the ear sides (col 1, ln 22-30, 34-47). Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied wherein the first portion and the second portion are shaped such that acoustically cancelling speaker crosstalk is performed, as taught by Brown, to the shape of the first portion and the second portion, as taught by claims 1, 17, 19 of U.S. Patent No. 10149058 B2, for the benefits discussed above. The following is the comparison of the conflict claims 1-20 of the U.S. Patent No. 10149058 B2 with claims 1-20 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 10149058 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a structure, defining: a first 


2. The system of claim 1, wherein the enclosure comprises a positioning system including two or more points that correspond to one or more locations. 

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 


4. The system of claim 3, further comprising a speaker positioning system including two or 






5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion. 







6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations. 

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations. 













9. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body. 

10. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed. 



11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 



13. The system of claim 1, further comprising: a first sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver; a second sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the second portion, the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver; wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener. 

14. The system of claim 13, wherein the sound reflector is at last one of angled or curved in one or more symmetrical locations. 

15. The system of claim 13, wherein the structure and the first sound reflector and the second sound reflector are integrally formed and define a single unitary body. 


16. The system of claim 1, further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position. 





17. A kit, comprising: a structure, defining: a first portion of an enclosure relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and enveloping the listener with three-dimensional stereo surround sound. 






18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 


19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and a structure, defining: a first portion of an enclosure relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and 

20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the structure.

 
   2. The system of claim 1, wherein the oblong enclosure is elongated and has a length that is longer than a width thereof. 


    3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

    4. The system of claim 3, further comprising a speaker positioning system including two or more points that correspond 

    5. The system of claim 3, further comprising a panel positioning system including one or more arcs that define one or more positions for the first portion and the second portion, wherein the panel positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 

    6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 

    7. The system of claim 1, wherein the first portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves toward the listener via the reflection; wherein the second portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves toward the listener via the reflection. 
 
   8. The system of claim 1, wherein the first portion is curved inward toward the listener 
 

   9. The system of claim 1, wherein the panel structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 
 

   10. The system of claim 1, wherein the panel structure comprises a first panel and a second panel not integrally formed with the first panel, wherein the first panel comprises the first portion and the second panel comprises the second portion. 


    11. The system of claim 1, wherein the first portion and the second portion are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
 

   12. The system of claim 1, wherein at least one of the first speaker driver and the second 





    13. The system of claim 1, further comprising: a sound shaper panel that is smaller in size than an area of the panel structure and that extends horizontally from a surface of the first portion, the sound shaper panel positioned to reflect sound emitted by at least one of the pair of speaker drivers toward the listener that were emitted at vertically offset angles from the at least one of the pair of speaker drivers. 










    14. The system of claim 13, wherein the sound shaper panel is curved inward toward the listener. 

    15. The system of claim 13, wherein the panel structure and the sound shaper panel are integrally formed and define a single unitary body. 







    16. The system of claim 1, further comprising: a rail having one or more attachment mechanisms configured to secure the rail to at least one of a ceiling and a floor; and a support element coupled to the rail and holding the panel structure in a desired vertical position and a desired horizontal position. 
 
   17. A kit, comprising: a support structure; and one or more panels configured to form a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be held by the support structure, and configured to extend between a first area proximate a first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be held by the support structure, and configured to extend between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are configured to be shaped such that sound waves emitted 

    18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

    19. An audio system, comprising: a first speaker driver and a second speaker driver; a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate the first speaker driver and a second area proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate the second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and 
    20. The audio system of claim 19, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the panel structure.



Claims 1-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9560442 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of the U.S. Patent No. 9560442 B2. The following is the comparison of the conflict claims 1-16 of the U.S. Patent No. 9560442 B2 with claims 1-19 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 9560442 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a structure, defining: a first portion of an enclosure relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned 





2. The system of claim 1, wherein the enclosure comprises a positioning system including two or more points that correspond to one or more locations. 




3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 

4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations. 






5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion. 







6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations. 

7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations. 











8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion 

9. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body. 

10. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed. 


11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the 


13. The system of claim 1, further comprising: a first sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the first portion, the sound reflector positioned to reflect sound emitted by the first speaker driver toward the listener that is emitted at vertically offset angles from the first speaker driver; a second sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the second portion, the sound reflector positioned to reflect sound emitted by the second speaker driver toward the listener that is emitted at vertically offset angles from the second speaker driver; wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener. 

14. The system of claim 13, wherein the sound reflector is at last one of angled or curved in one or more symmetrical locations. 

15. The system of claim 13, wherein the structure and the first sound reflector and the second sound reflector are integrally formed and define a single unitary body. 
15. The system of claim 13, wherein the structure and at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body. 

16. The system of claim 1, further comprising: a channel configured to hold the 





17. A kit, comprising: a structure, defining: a first portion of an enclosure relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and enveloping the listener with three-dimensional stereo surround sound. 









19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and a structure, defining: a first portion of an enclosure relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and enveloping the listener with three-dimensional stereo surround sound. 






   
 2. The system of claim 1, wherein the oblong enclosure is elongated and has a width that is longer than a length thereof, and wherein the first portion and the second portion are symmetrically arranged about a plane with which the length of the oblong enclosure is aligned. 
    
3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 
    
4. The system of claim 3, further comprising a speaker positioning system including two or more points that correspond to a plurality of speaker locations, wherein the speaker positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 

5. The system of claim 3, further comprising a panel positioning system including one or more arcs that define one or more positions for the first portion and the second portion, wherein the panel positioning system at least one of (a) is disposed along the first side of the template and (b) extends at least partially between the first side and the opposing second side of the template. 
    

6. The system of claim 1, wherein the first portion and the second portion are substantially symmetrical in shape and position. 
    
7. The system of claim 1, wherein the first portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves to the listener via the reflection; wherein the second portion is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker driver; wherein the curvature of the second portion directs a plurality of captured sound waves to the listener via the reflection. 
    
8. The system of claim 1, wherein the first portion is curved inward toward the listener in at least one section to reflect sound waves emitted at a plurality of different vertical angles relative to a sound axis of the first speaker driver; wherein the curvature of the first portion directs a plurality of captured sound waves to the listener via the 
    


9. The system of claim 1, wherein the panel structure comprises one panel, wherein the first portion and the second portion are integrally formed and define a single unitary body. 
    

10. The system of claim 1, wherein the panel structure comprises a first panel and a second panel not integrally formed with the first panel, wherein the first panel comprises the first portion and the second panel comprises the second portion. 
    
11. The system of claim 1, wherein the first portion and the second portion are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
    

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically from a distance at least 0.2 meters below the tweeter to a distance at least 0.2 meters above the tweeter, wherein the second portion extends vertically from a distance at 
    
13. The system of claim 1, further comprising: a first sound shaper panel that extends substantially horizontally from a surface of the first portion, the first sound shaper panel positioned to reflect directional or spatial localizing sound frequencies toward the listener that were emitted at vertically offset angles from a tweeter axis of the first speaker driver; a second sound shaper panel that extends substantially horizontally from a surface of the second portion, the second sound shaper panel positioned to reflect sound waves toward the listener that were emitted at vertically offset angles from the tweeter axis of the second speaker driver. 
    



14. The system of claim 13, wherein at least one of the first sound shaper panel and the second sound shaper panel are curved inward toward the listener. 
    
15. The system of claim 13, wherein the panel structure and at least one of the first sound shaper panel and the second sound shaper panel are integrally formed and define a single unitary body. 
   





1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as spatially localized three-dimensional surround sound without electronically manipulating the 

3. The system of claim 2, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along the ground. 

1. A system for enhancing sound provided by at least a pair of speaker drivers relative to a listener, comprising: a support structure; and one or more panels forming a panel structure, the panel structure defining: a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a first area proximate a first speaker driver and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile; and a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, held by the support structure, and extending between a third area proximate a second speaker driver and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, wherein the first portion and the second portion are shaped such that sound waves emitted laterally from the first speaker driver and the second speaker driver are reflected and focused toward the listener as spatially localized three-dimensional surround sound without electronically manipulating the . 



Claims 1-12, 16-19 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13, 16-20 of U.S. Patent No. 9084047 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of the U.S. Patent No. 9084047 B2. The following is the comparison of the conflict claims 1-11, 13, 16-20 of the U.S. Patent No. 9084047 B2 with claims 1-12, 16-19 of the instant application for reference:
Claims in the current application
Conflicting claims in U.S. Patent No. 9084047 B2
1. A system for enhancing sound provided by at least a first and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener, comprising: a structure, defining: a first portion of an enclosure relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to the second speaker driver and the second side of the listener, comprising a material having a sound reflective surface, and positioned between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first 












2. The system of claim 1, wherein the enclosure comprises a positioning system including two or more points that correspond to one or more locations. 

3. The system of claim 1 further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 




4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations. 








6. The system of claim 1, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations. 











7. The system of claim 1, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations. 




8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion 

9. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are integrally formed and define a single unitary body. 

10. The system of claim 1, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed. 

11. The system of claim 1, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener. 

12. The system of claim 1, wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters; wherein the vertical extension of the 


16. The system of claim 1, further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position. 

17. A kit, comprising: a structure, defining: a first portion of an enclosure relative to a first speaker driver and a first side of a listener, comprising a material having a sound reflective surface, and configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener; and a second portion of the enclosure relative to a second speaker driver and a second side of the listener, comprising a material having a sound reflective surface, and configured to extend between a third area proximate the second speaker driver and a forth area proximate the second side of the listener, wherein the first portion and the second portion are shaped such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion and symmetrically focused toward the respective first side and the second side of the listener, acoustically cancelling speaker crosstalk, and enveloping the listener with three-dimensional stereo surround sound. 

















18. The kit of claim 17, further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground. 

4. The system of claim 3, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations. 



5. The system of claim 3, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion.



19. An audio system, comprising: a first speaker driver and a second speaker driver symmetrically positioned relative to a first side and a second side of a listener; and a structure, defining: a first portion of an enclosure relative to the first speaker driver and the first side of the listener, comprising a material having a sound reflective surface, and positioned between a first area proximate the first speaker driver and a 











8. The system of claim 1, wherein the first portion extends outwardly, away from a center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver; wherein the extension of the first portion directs sound toward the listener via the reflection; wherein the second portion extends outwardly, away from the center of the enclosure in one section to reflect sound 

    
2. The system of claim 1, wherein the first panel and the second panel are substantially symmetrical in shape and position. 
    

3. The system of claim 1, wherein the sound reflective surface of the first panel substantially prevents sound waves emitted laterally from the first speaker from hitting a side wall of the surrounding room preventing those sound waves from creating out-of-sync room reflections at the listener location. 
   
4. The system of claim 1, wherein the first panel and the second panel are at least one of shaped, sized, and positioned to reduce the effect of crosstalk observed at the listener location. 
    

    
6. The system of claim 1, wherein the first panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker; wherein the curvature of the first panel directs a plurality of captured sound waves to the listener via the reflection; wherein the second panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker; wherein the curvature of the second panel directs a plurality of captured sound waves to the listener via the reflection. 
    
7. The system of claim 6, wherein the reflections from the first panel and the second panel cause sound waves from stereo speakers normally directed away from the listener to be directed toward the listener and observable as spatially localized three-dimensional surround sound. 

8. The system of claim 1, wherein the first panel and the second panel are integrally formed and define a single unitary body. 
    














9. The system of claim 1, wherein the first panel and the second panel are joined behind the listener's position such that waves are reflected to the listener from behind the listener. 
    

10. The system of claim 1, wherein the first panel extends vertically from a distance at least 0.2 meters below a tweeter height of the pair of speakers to a distance at least 0.2 meters above the tweeter height of the pair of speakers; wherein the second panel extends vertically from a distance at least 0.2 meters below the tweeter height of the pair of speakers to a distance at least 0.2 meters above the tweeter height of the pair of speakers; wherein the system further comprises: a first sound shaper panel that extends substantially horizontally from a surface of the first panel, the first sound shaper panel positioned to reflect directional or spatial localizing sound frequencies toward the listener that were emitted at vertically offset angles from a tweeter axis of the first speaker; a second sound shaper panel that extends substantially horizontally from a surface of the second panel, the second sound shaper panel positioned to reflect sound waves toward the listener that 
    
11. The system of claim 10, wherein the support structure comprises at least one pole that holds the first panel relative to the second panel. 
    
13. A kit, comprising: a support structure; a first panel defining a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be disposed upright relative to a ground and a listener by the support structure, and configured to extend between a first area proximate a first speaker and a second area proximate the listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile, and wherein the oblong enclosure is elongated and has a width that is longer than a length thereof; and a second panel defining a second portion of the oblong enclosure that forms the approximated double ellipse profile, comprising a material having a sound reflective surface, configured to be disposed upright relative to the ground and the listener by the support structure, and configured to extend between a third area proximate a second speaker and a fourth area proximate the listener, wherein the second portion of the oblong enclosure forms a second part of the approximated double ellipse profile, and wherein the first panel and the second panel are configured to be symmetrically arranged about a plane with which the length of the oblong enclosure is aligned, wherein the first panel 
    
16. The kit of claim 13, further comprising a template having a first side and an opposing second side configured to be disposed along the ground. 
    
17. The kit of claim 16, further comprising a speaker positioning system disposed along the first side of the template, wherein the speaker positioning system includes an array of symbols that correspond to a plurality of speaker locations. 

18. The kit of claim 17, further comprising a panel positioning system disposed along the first side of the template, wherein the panel positioning system includes a plurality of lines that define a plurality of positions for the first panel and the second panel. 
    
19. An audio system, comprising: a first speaker and a second speaker; a first panel defining a first portion of an oblong enclosure that forms an approximated double ellipse profile, comprising a material having a sound reflective surface, and having a distal end positioned at the first speaker and a proximal end positioned proximate a listener, wherein the first portion of the oblong enclosure forms a first part of the approximated double ellipse profile, and 
    
20. The audio system of claim 19, wherein the first panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the first speaker; wherein the curvature of the first panel directs a plurality of captured sound waves to the listener via the reflection; wherein the second panel is curved to reflect sound waves emitted at a plurality of different lateral angles relative to a sound axis of the second speaker; wherein .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “A system for …, comprising: a structure, defining: …” which is confusing about “defining” because it is unclear whether “A system” defining or “structure” defining and thus, renders claim indefinite. Claims 2-16 are rejected due to the dependencies to claim 1.
Claim 17 is rejected for the at least similar reasons as described in claim 1 above since claim 17 recites the similar deficient features as recited in claim 1. For example, claim 17 recites “A kit, comprising: a structure, defining: …”. Claim 18 is rejected due to the dependency to claim 17.
Claim 19 is rejected for the at least similar reasons as described in claim 1 above since claim 19 recites the similar deficient features as recited in claim 1. Claim 20 is rejected due to the dependency to claim 19.
Claim 14 recites “the sound reflector” which appears to have an insufficient antecedent basis for the limitation and causes confusing because it is unclear whether “the sound reflector” is referred back to “a first sound reflector” or to “a second sound reflector” as recited in the parent claim 13 and thus, renders claim indefinite.
Claim 15s have two entries with same claim number, which is confusing because it is unclear whether a claim 15 is referred to “the structure and the first sound reflector and the second sound reflector are integrally formed and define a single unitary body” or referred to “the structure and the at least one of the first sound reflector or the second sound reflector are integrally formed and define a single unitary body” and thus, renders claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 13-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torffield (US 4190739 A) and in view of reference Brown (US 5532438 A).
Claim 1: Torffield teaches a system for enhancing sound provided by at least a first and a second speaker driver (two loudspeakers 4, 5 in figs. 1-2) symmetrically positioned relative to a first side and a second side of a listener (title and abstract, ln 1-11, figs. 1-3, focused on a common point 6 at a center of distance between the two speakers 4 and 5 in fig. 1 and 
a structure (structure in figs. 1-2), defining:
a first portion of an enclosure (a listening room in figs. 1-2, as an enclosure; portion of the area 1 in fig. 1 and a portion of area 1a in fig. 2) relative to the first speaker driver (speaker 5 in fig. 1 and speaker 5a in fig. 2) and the first side of the listener (e.g., a side of the listener 6 and being closing to the surface 1 in fig. 1 and a user side mostly closing to the area 1a in fig. 2), comprising a material (a portion of the area 1 in fig. 1 and a portion of the area 1a in fig. 2) having a sound reflective surface (a reflection surface 21 in fig. 5), and positioned between a first area proximate the first speaker driver (around the loudspeaker 5 or 5a in figs. 1-2 and between the area 1/1a and the loudspeakers 5/5a in figs. 1-2) and a second area proximate the first side of the listener (around the listener 6/6a and between the area 1/1a and the listener 6/6a in figs. 1-2); and 
a second portion of the enclosure (the listening room in figs. 1-2, as the enclosure; a portion of the area 2 in fig. 1 and a portion of area 2a in fig. 2) relative to the second speaker driver (speaker 4 in fig. 1 and speaker 4a in fig. 2) and the first side of the listener (e.g., a side of the listener 6 and being closing to the surface 2 in fig. 1 and a user side mostly closing to the area 2a in fig. 2), comprising a material (a portion of the area 2 in fig. 1 and a portion of the area 2a in fig. 2) having a sound reflective surface (the reflection surface 21 in fig. 5), and positioned between a third area proximate the second speaker driver (around the loudspeaker 4 or 4a in figs. 1-2 and between the area 2/2a and the loudspeakers 4/4a in figs. 1-2) and a 
wherein the first portion and the second portion are shaped (curved surfaces in figs. 1-2 and details in fig. 5) such that sound emitted from the first speaker driver and the second speaker driver is symmetrically reflected off the respective first portion and the second portion (the reflection paths in fig. 2 and similar in fig. 1) and symmetrically focused toward the respective first side and the second side of the listener (the paths are toward to the common point 6/6a, and inherently around the common point 6/6a has two sides on the reflection paths in fig. 2) and enveloping the listener with three-dimensional stereo surround sound (the sound around the listener due to the surfaces 1/2 and 1a/2a and distributed throughout the room, col 5, ln 19-24, i.e., three-dimensional stereo surround sound).
However, Torffield does not explicitly teach wherein the first and second portions are shaped for the intended purpose of acoustically cancelling speaker crosstalk.
Brown teaches an analogous field of endeavor by disclosing a structure having a first portion and a second portion (a half spherical dome in fig. 2, a portion of each of one-fourths of the half spherical dome reflects sounds from either a speaker 14a or a speaker 14b to a listener’s ear side 18b or 18a, respectively in figs. 1-2), and the first portion and the second portion are shaped (spherical shape in figs. 1-2) for acoustically cancelling speaker crosstalk (the spherical shaped to allow a sound channel 16a produced by the speaker 14a is focused by dome 12 at location 18b at a listener 18, while the sound channel 16b produced by the speaker 14b is focused by different portion of the dome 12 at location 18a at the listener 18 for obtaining a pure stereo sound with no blurring, col 2, ln 29-60, col 3, ln 21-40) for benefits of achieving an 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have applied shaping the first portion and the second portion such that acoustically cancelling speaker crosstalk, as taught by Brown, to the shape of the first portion and the second portion, as taught by Torffield, for the benefits discussed above.
Claim 17 has been analyzed and rejected according to claim 1 above and the combination of Torffield and Brown further teaches a kit (Torffield, a set in figs. 1-2, and Brown, a setting up in figs. 1-2), comprising: a structure (Torffield, an arrangement in figs. 1-2 and Brown, an assembly in fig. 2) and the first portion configured to extend between a first area proximate the first speaker driver and a second area proximate the first side of the listener (intermediate areas between the reflection paths in Torffield, figs. 1-2, and in Brown, figs. 1-2) and the second portion configured to extend between a third area proximate the second speaker driver and a fourth area proximate the second side of the listener (the discussion above, with respect to the intermediate areas between reflection paths in Torffield, figs. 1-2 and in Brown, figs. 1-2).
Claim 19 has been analyzed and rejected according to claims 1 above and the combination of Torffield and Brown further teaches, a first speaker driver and a second speaker driver symmetrically positioned relative to the first side and the second side of the listener (Torffield, figs. 1-2 and Brown, figs. 1-2).



? teaches an analogous field of endeavor by disclosing ? (title and abstract, ln 1-?, and fig. ?) and wherein
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was made to have …, as taught by BBB, to …, as taught by AAA, for the benefits discussed above.
Claim 2: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the enclosure comprises a positioning system including two or more points that correspond to one or more locations (Torffield, points at the reflector surface in fig. 7; and points at areas 1/2 and Brown, points indicating a coordinate system and defining the half spherical shape in fig. 5).
Claim 6: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion and the second portion are symmetrically angled in shape and position in at least one or more symmetrical locations (Torffield, the structure is symmetrically angled with respect to the listening position 6 in fig. 1 and Brown, spherical shape as reflection surface symmetrical with respect to axis x and axis y in fig. 5).
Claim 7: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion and the second portion are symmetrically curved in shape and position in one or more symmetrical locations (Torffield, fig. 3, and figs. 1-2, and Brown, symmetrical as to axis x and axis y and symmetrically located at the z axis in fig. 5, and the discussion in claim 6 above).
Claim 8 has been analyzed and rejected according to claims 1 and 7 above and the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the first portion is extends curved outwardly (Torffield, the areas1 and 1a are outwardly curved for sound reflection paths in figs. 1-2, and Brown, 12 in fig. 2), away from a center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the first speaker driver (Torffield, the reflection path in figs. 1-2, and Brown, similar to the dome 12 in fig. 2 and details in fig. 5);
wherein the extension of the first portion directs sound toward the listener via the reflection (Torffield, following the reflection path in figs. 1-2 and Brown, sound reflection path in figs. 1-2).
wherein the second portion is extends outwardly, away from the center of the enclosure in one section to reflect sound emitted at one or more angles relative to a sound axis of the second speaker driver (similar discussion above, with respect to the areas 2 and 2a, and Brown, other portion of element 12 in fig. 2); 
wherein the extension of the second portion directs sound toward the listener via the reflection (the discussion in claim 7 above);
wherein the reflection from the first portion and the second portion are symmetrically directed toward the listener (Torffield, reflection paths in fig. 2 and Brown, reflection paths in figs. 2 and 1).
Claim 9: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the structure comprises a combination of the first portion and the second portion (Torffield, e.g., side wall around the room in fig. 2 and also two areas 1, 2 are in the 
Claim 10: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein the structure comprises a combination of the first portion and the second portion, wherein the first portion and the second portion are not integrally formed (Torffield, fig. 2, combined with the side walls of the room, but not integrally formed as one piece in fig. 2).
Claim 11: the combination of Torffield and Brown further teaches, according to claim 1 above, wherein one or more areas of the first portion and one or more areas of the second portion extend behind the listener such that sound is reflected to the listener from behind the listener (Torffield, areas of the piece 1a and of the piece 2a are behind the listener’s position 6a in fig. 2, and Brown, fig. 2, the reflection from a top of the spherical dome 12 to the listener 18, inherently, the similar reflection from the back portion of the element 12 is behind the listener 18 in fig. 2).
Claim 13: the combination of Torffield and Brown further teaches, according to claim 1 above, further comprising: 
a first sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the first portion (Torffield, the rest area of the area circled by the dashed circles 1a, e.g., top portion within the circles 1a in figs. 1-2 and Brown, other portion of the spherical surface 12 related to reflection path 16a in figs. 1, 5), the sound reflector positioned to reflect sound emitted by the first speaker driver (Torffield, element 5/5a 
a second sound reflector that is smaller in size than an area of the structure and that extends horizontally from a surface of the second portion (Torffield, the rest area of the area circled by the dashed circles 2a, e.g., top portion within the circles 2a in figs. 1-2 and Brown, other portion of the spherical surface 12 related to reflection path 16b in figs. 1, 5), the sound reflector positioned to reflect sound emitted by the second speaker driver (Torffield, element 4/4a in figs. 1-2 and Brown, e.g., 14a) toward the listener that were emitted at vertically offset angles from the second speaker driver (Torffield, around the reflection path in figs. 1-2, and Brown, around the reflection path 16b in figs. 1, 2);
wherein the reflection from the first sound reflector and the second sound reflector are symmetrically directed toward the listener (Torffield, the reflection from the 1a/2a in fig. 1, 2 and Brown, reflection around the reflection paths 16a/16b in fig. 1).
Claim 14: the combination of Torffield and Brown further teaches, according to claim 13 above, wherein the sound reflector is at last one of angled or curved in one or more symmetrical locations (Torffield, surfaces including the most portion and the small portion circled by the circles 1a and 2a are curved, col 6, ln 18-23; symmetry each other as to the listener position in figs. 1-2 and Brown, the spherical surface is symmetric to the axis x and the y axis in fig. 5).
Claim 15: the combination of Torffield and Brown further teaches, according to claim 13 above, wherein the structure and the first sound reflector and the second sound reflector are 
Claim 20: the combination of Torffield and Brown further teaches, according to claim 19 above, wherein the first speaker driver and the second speaker driver are at least one of removably, adjustably, and fixedly integrated as part of the panel structure (Torffield, the speakers 4/5 can be placed on the floor in fig. 1, can be hanged on the ceiling in fig. 2, and Brown, the speakers 14a/14b are fixed on the surface P1 in fig. 5).

Claims 3-5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of reference Brown (above) and Heavener (US 5103927 A).
Claim 3: the combination of Torffield and Brown teaches all the elements of claim 3, according to claim 1 above, except further comprising a template having a first side and an opposing second side, the opposing second side configured to be disposed along a ground.
Heavener teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-6 and fig. 1) and wherein a template (base plate 2 in fig. 1) is disclosed to have a first side (the side to touch panels 1A and 1B) and  an opposing second side (the bottom side to touch a ground in fig. 1), the opposing second side configured to be disposed along a ground (other side of the base plate 2 on the floor side 3 in fig. 1) for benefits of achieving a flexible and convenient manipulation including setting up and storage by folding, etc. (col 1, ln 22-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the template having the first side and the opposing second side, the opposing second side configured to be disposed along the ground, as taught by Heavener, to the system for enhancing sound provided by the at least the first and the second speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.
Claim 4: the combination Torffield, Brown, and Heavener, further teaches, according to claim 3 above, further comprising a speaker positioning system including two or more symmetrical points that correspond to one or more speaker locations (Torffield, the loudspeaker positions on the left side and the right side of the listening position 6 in fig. 1 and Brown, the speaker drivers 14a/14b located on the a plane P1 and symmetrical to any point on the axis x in fig. 5and symmetrical to the plane x-y-z as to a plan P2 in fig. 5, and Heavener, the transducers are located at the positions of panels 4 and 8 in fig. 1).
Claim 5: the combination of Torffield, Brown, and Heavener further teaches, according to claim 3 above, further comprising a positioning system including one or more arcs that define one or more positions for the first portion and the second portion (Torffield, the arcs under the surfaces 1 and 2 and contacting to the ground 3 in fig. 3, Brown, arcs on the spherical surface defining the reflection portions in fig. 5 and Heavener, the edges 5 contacting to the upper surface of the base plate 2 in fig. 1).
Claim 18 has been analyzed and rejected according to claims 17, 3 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of references Brown (above) and Miller et al (US 2993557 A, hereinafter Miller).
Claim 12: the combination of Torffield and Brown teaches all the elements of the claim 12, according to Claim 1 above, including wherein the first portion extends vertically to a height and wherein the second portion extends vertically to a height (Torffield, above the top portion of the circle 1a and 2a in fig. 1 and Brown, the spherical surface has a top point draping down to the floor level in fig. 5), except wherein at least one of the first speaker driver and the second speaker driver comprise a tweeter, wherein the first portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters, wherein the second portion extends vertically to a height that is vertically offset from the tweeter by at least 0.2 meters.
Miller teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-3 and fig. 2--3) and wherein a first and a second speaker drivers are disclosed (loudspeaker enclosure 10 and 12 in fig. 2-3) and at least one of the first speaker driver and the second speaker driver comprise a tweeter (including tweeters 16 in figs. 2-3 and col 2, ln 16-18), and wherein the first portion extends vertically to a height that is vertically offset from the tweeter (the concave portion 20A is vertically higher than the high frequency driver 16 in figs. 2-3), wherein the second portion extends vertically to a height that is vertically offset from the tweeter (the concave portion 20A is vertically higher than the high frequency driver 16 in figs. 2-3) for benefits of achieving a balanced stereo sound effect across a larger listening area (col 1, ln 57-63 and ln 44-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied wherein the at least one of the first speaker driver and the second speaker driver comprise the tweeter and wherein the first portion extends vertically to the height that is vertically offset from the tweeter and wherein the second portion extends vertically to the height that is vertically offset from the tweeter, as taught by Miller, to the system for enhancing sound provided by at least a pair of speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.
However, the combination of Torffield, Brown, and Miller does not explicitly teach it is by at least 0.2 meters that the disclosed first portion and second portion extend vertically higher than the tweeters, respectively.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that selecting a offset between a height of the reflective surface and the height of the tweeter to be at least 0.1 meters, 0.2 meters, or other meters, would have been a matter of designer’s choice, for example, the larger the difference is, the larger the area covered by the sound effects would be the larger, etc.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Torffield (above) and in view of reference Brown (above) and Tanaka et al (US 4823908 A, hereinafter Tanaka).
Claim 16: the combination of Torffeild and Brown teaches all the elements of claim 16, according to claim 1 above, except further comprising: a channel configured to hold the structure in at least one of a desired vertical position and a desired horizontal position.
Tanaka teaches an analogous field of endeavor by disclosing a system for enhancing sound (title and abstract, ln 1-7 and figs. 29-30) and wherein a structure is disclosed (including the reflective plate 19 in figs. 29-30) and wherein a channel is disclosed to hold the structure in at least one of a desired vertical position and a desired horizontal position (the angle of the reflective plate can be adjustable when the reflective plate is held at a position pointing to the listening position in fig. 29 and col 13, ln 49-57 and the curvature of the reflective plate can be variable in a concave surface or convex surface and col 13, ln 58-65 and thus, a channel is inherently disclosed in order to accomplish adjusting the angle and then fixed at a certain position in fig. 29 and changing the surface profile in fig. 30) for benefits of achieving a flexible and convenient configuration of the system upon the desire to obtain variety sound directivities (col 3, ln 59-68 and col 4, ln 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the channel and the structure and wherein the channel is configured to hold the structure in at least one of the desired vertical position and the desired horizontal position, as taught by Tanaka, to the system for enhancing sound provided by the at least the pair of speaker drivers, as taught by the combination of Torffield and Brown, for the benefits discussed above.

The prior art US 20070036366 A1 made of record and not relied upon is considered pertinent to applicant's disclosure because the prior art US 20070036366 A1 disclosed sound reflection panels (figs. 6-7, 12), which is part of the disclosures disclosed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654